ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Thermal Dynamix, Inc.                        )      ASBCA No. 58991
                                             )
Under Contract No. SPM4AW-12-C-0013          )

APPEARANCE FOR THE APPELLANT:                       Robert A. Klimek, Jr., Esq.
                                                     Klimek & Casale, P.C.
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Daniel K. Poling, Esq.
                                                     DLA Chief Trial Attorney
                                                    Edward R. Murray, Esq.
                                                    Michael P. Chiffolo, Esq.
                                                     Trial Attorneys
                                                     DLA Aviation
                                                     Richmond, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 8 April 2015




                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58991, Appeal of Thermal Dynamix,
Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals